UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8057


JULIUS KEVIN EDWARDS,

                  Petitioner - Appellant,

             v.

ROY COOPER,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:09-cv-00528-JAB-DPD)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julius Kevin Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Julius        Kevin    Edwards          seeks    to     appeal      the        district

court’s    order       accepting         the    recommendation             of    the    magistrate

judge and dismissing his 28 U.S.C. § 2254 (2006) petition as

successive.           The    order        is    not    appealable          unless       a     circuit

justice    or    judge       issues       a    certificate       of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability will

not   issue     absent       “a    substantial          showing       of    the    denial         of    a

constitutional         right.”            28    U.S.C.        § 2253(c)(2)         (2006).             A

prisoner        satisfies          this        standard        by     demonstrating               that

reasonable       jurists          would       find    that     any     assessment            of     the

constitutional         claims       by    the    district       court       is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Edwards has

not   made      the    requisite          showing.            Accordingly,             we    deny      a

certificate       of    appealability             and     dismiss          the    appeal.              We

dispense      with      oral       argument          because     the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                            DISMISSED

                                                 2